EDWARDS, Circuit Judge,
concurring:
This case is complicated because of the posture in which it comes before us. The appellants seek to challenge an advisory opinion issued by the Special Counsel, an official charged solely with authority to prosecute cases before the Merit Systems Protection Board (“MSPB”). Under these circumstances, I view the suit as a nonjusticiable action against a prosecutorial official. In addition, I regard the case as unripe for adjudication for the reasons stat*321ed in Part II.B of Judge Ginsburg’s opinion. I therefore join the opinion of the court.
I wish to disassociate myself, however, from any possible suggestion that all cases that implicate the Hatch Act are within the exclusive jurisdiction of the MSPB. As I read the statute, the MSPB’s authority with regard to the Hatch Act is limited to adjudicating alleged violations, reviewing regulations issued by the Office of Personnel Management, and performing certain related tasks. See 5 U.S.C. § 1205(a), (e) (1982).
Therefore, I do not believe the role of the MSPB in Hatch Act enforcement cases would pose any obstacle to federal court adjudication of cases that might implicate the Hatch Act in other ways. I think it clear, for example, that a declaratory relief action by federal employees or unions, challenging the denial of permission by a federal employer agency to use its facilities for voter registration, would not be barred on the ground that it would circumvent the jurisdiction of the MSPB. Congress has assigned the MSPB jurisdiction to determine Hatch Act violations; that grant of jurisdiction does not stand as a barrier to normal adjudication of otherwise properly presented constitutional or statutory claims.